Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (U.S. Patent Application Publication No. 2019/0094981), referred herein as Bradski, in view of Choi et al. (U.S. Patent Application Publication No. 2012/0113106), referred herein as Choi.
Regarding claim 1, Bradski teaches a method for generating an avatar of a participant of a three dimensional (3D) video conference (para 606, lines 1-7), the method comprises: acquiring visual information, by a camera of a participant (para 603, lines 1-8); generating an avatar of the participant as seen from a point of view of a virtual camera that is virtually located at a physical location of the camera (para 602, lines 6-11; para 606, lines 1-9; para 607, lines 7-11); comparing between the point of view and the visual information to provide a comparison result (para 607, lines 1-14; para 608, lines 1-14; para 639; para 640, lines 1-6); and amending the point of view to compensate for one or more differences between the point of view and the visual information when the comparison results is indicative of the one or more differences (para 604; para 640, lines 1-6; paras 645 and 654; para 682).
Bradski does not explicitly teach comparing the avatar and the visual information, and amending the avatar or at least one building block of the avatar to compensate for one or more differences between the avatar and the visual information.
Choi teaches a method comprising acquiring visual information by a camera of a person, and generating an avatar of the person (para 34, lines 1-5; para 43, lines 1-3; para 46, lines 1-3), and further comprising comparing the avatar and the visual information, and amending the avatar or at least one building block of the avatar to compensate for one or more differences between the avatar and the visual information (paras 47, 48, and 50).  It would have been obvious to one of ordinary skill in the art to amend the avatar because as taught by Choi, this facilitates personalization and effects to be applied to the avatar such that higher quality and customizable avatars can be provided to the user (see, for example Choi, paras 7 and 8).
Regarding claim 2, Bradski in view of Choi teaches the method according to claim 1 wherein the at least one building block of the avatar is a 3D model of the participant (Bradski, para 1637, lines 4-16; Choi, paras 47 and 48).
Regarding claim 3, Bradski in view of Choi teaches the method according to claim 1 wherein avatar is rendered based on a 3D model of the participant and one or more 2D texture maps of the participant (Bradski, para 719; para 1637, lines 4-16; Choi, para 61; para 62, lines 4-14).
Regarding claim 4, Bradski in view of Choi teaches the method according to claim 3 wherein the amending comprises amending at least one of the one or more 2D texture maps (Bradski, paras 719 and 720; Choi, para 62, lines 4-14; para 63, lines 1-4 and the last 5 lines).
Regarding claim 5, Bradski in view of Choi teaches the method according to claim 3 wherein the amending comprises amending the 3D model (Bradski, paras 645 and 654; para 1637, lines 4-16; Choi, paras 48 and 50).
Regarding claim 6, Bradski in view of Choi teaches the method according to claim 1 wherein the amending of the avatar or the at least one building block is executed by a machine learning process (Bradski, paras 682 and 684; Choi, para 39, lines 1-8; para 50).
Regarding claim 8, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the medium and instructions, which is disclosed by Bradski, para 526); thus they are rejected on similar grounds.
Regarding claims 9-13, the limitations of these claims substantially correspond to the limitations of claims 2-6, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claim 15, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the system with processor, which is disclosed by Bradski, para 526); thus they are rejected on similar grounds.
Regarding claims 16-20, the limitations of these claims substantially correspond to the limitations of claims 2-6, respectively; thus they are rejected on similar grounds as their corresponding claims.

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski, in view of Choi, and further in view of Saragih et al. (U.S. Patent Application Publication No. 2020/0402284), referred herein as Saragih.
Regarding claim 7, Bradski in view of Choi teaches the method according to claim 1 wherein the amending of the avatar or the at least one building block is executed by a neural network (Bradski, paras 682 and 684; Choi, para 39, lines 1-8; para 50)
Bradski in view of Choi does not explicitly teach using a supervised neural network.
Saragih teaches a method comprising acquiring visual information by a camera of a person and generating an avatar of the person (para 28), wherein modification of the avatar uses a supervised neural network (para 39, lines 1-12).  It would have been obvious to one of ordinary skill in the art to utilize a supervised neural network because as taught by Saragih, training neural networks to update avatars in real time can be difficult and have varying levels of success; but supervised training can assist this process such that results can be produced with greater accuracy (see, for example, Saragih, para 4 and para 5, lines 1-9).
Regarding claims 14 and 21, the limitations of each of these claims substantially correspond to the limitations of claim 7; thus they are rejected on similar grounds.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Enakiev (U.S. Patent No. 9,424,678); Method for teleconferencing using 3-D avatar.
Abovitz (U.S. Patent Application Publication No. 2015/0235447); Method and system for generating map data from an image.
Bradski (U.S. Patent Application Publication No. 2016/0026253); Methods and systems for creating virtual and augmented reality.
Prins (U.S. Patent Application Publication No. 2021/0044779); Communicating in a virtual reality environment.
Lee (U.S. Patent Application Publication No. 2018/0181196); Method for displaying image, storage medium, and electronic device.
Delamont (U.S. Patent Application Publication No. 2020/0368616); Mixed Reality Gaming System.
Sardari (U.S. Patent Application Publication No. 2020/0312042); Three dimensional reconstruction of objects based on geolocation and image data.
Cappello (U.S. Patent Application Publication No. 2020/0035019); Method and system for generating an image.
Fedyukov (U.S. Patent Application Publication No. 2021/0049811); Method and system for remote clothing selection.
Giordano (U.S. Patent Application Publication No. 2022/0156417); Interactive design tool for real-time architectural adaptation.
Copley (U.S. Patent Application Publication No. 2022/0141259); Multiuser asymmetric immersive teleconferencing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613